Citation Nr: 1628927	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  13-01 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for a left shoulder disability.

2. Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel

INTRODUCTION

The Veteran served on active duty from February 1979 to March 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in March 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska

In January 2013, the Veteran appeared at a hearing at the RO before a Decision Review Officer (DRO).  A transcript of that hearing is in the claims file.  In October 2013, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is also in the claims file.

This case was previously before the Board in February 2015, at which time it was remanded for further development.  Specifically, additional opinions were to be obtained addressing inadequacies in the VA examination and opinion of record.  As will be described more fully below, the requested development has been completed and no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 

The issue of entitlement to service connection for a left shoulder disability is addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran's right knee disability is not shown to have been incurred in service nor is it shown to have been caused or aggravated by his service-connected right ankle and right foot disabilities.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In August 2011, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded a VA examination in January 2012 and an expert medical opinion was provided in April 2015.  The Veteran's representative in April 2016 asserted that the medical opinion provided in April 2015 represented a breach of the duty to assist under the terms of Stegall v. West, 11 Vet. App. 268 (1998).  The basis for this assertion is that the February 2015 remand by the Board directed that the opinion be obtained from the physician who conducted the January 2012 VA examiner or, if the examiner was not available, from a "similarly qualified medical provider."  However, on remand, the opinion request was sent to a VA provider other than January 2012 examiner, even though that examiner is still employed by VA.  

After reviewing the entire claims file, the Board finds that the opinion provided was not a violation of Stegall.  The Court's holding in Stegall reflected the fact that the remand in that instance had specified that the Veteran was to receive two VA examinations and opinion to address the nature and etiology of his condition, but only one of the two examinations was provided.  In this instance, while the request for an opinion was not submitted to the January 2012 VA examiner due to administrative error, an opinion was obtained that addressed the specific questions posed in the remand directives.  Moreover, the provider who furnished the April 2015 expert medical opinion was possessed of similar qualifications to the January 2012 VA examiner and was shown to have reviewed the evidence of record.  As such, there was no prejudice to the Veteran because of the inadvertent error in obtaining the opinion.  For these reasons, as to the matter decided herein, the Board finds that there is no need to remand again in order to obtain a new opinion from the previous examiner.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As discussed in the remand, additional opinion will be required regarding the left shoulder claim.

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Lay witnesses are competent to provide testimony or statements relating to symptoms or facts that are observable and within the realm of their personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007).  Specifically, in Jandreau, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is capable of lay observation rather than being medical in nature and thus requiring an expert opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts and Analysis

Right Knee

The Veteran seeks service connection for a right knee disability, which he asserts is due to his service-connected right ankle disability.  The record shows that he is service-connected for right ankle strain with degenerative joint disease as well as for post-traumatic neurapraxia to the right third, fourth, and fifth toes.

At the time of his service entrance examination in January 1979, the Veteran was noted to have genu valgum or "knock knees."  He reported no history of "trick" or locked knee or cramps in his legs and his physical examination was otherwise normal.  There are no other notations in the service treatment records regarding the Veteran's knees and his service separation examination was normal.

Post-service, the record shows that the Veteran sustained an injury to his right knee in February 2003 while working as a meat inspector.  He stated that he slipped and hit his knee against a cable, which caused immediate pain and an numbing sensation when he tried to step down; his knee then twisted, gave way, and he felt a popping sensation in the anteromedial and anterolateral joint line.  He sought treatment and eventually underwent arthroscopic surgery in June 2004, which included a partial meniscectomy of the posterior horn.  

A VA examination in October 2009 noted that, other than the observation of genu valgum at service entrance, there was no evidence of any knee abnormalities in service.  The examiner noted the evidence regarding the Veteran's on-the-job injury to his right knee in February 2003 and subsequent arthroscopic surgery in May 2003 and June 2004.  On physical examination he had limitation of motion to 104 degrees of flexion and 0 degrees of extension and no evidence of instability.  The examiner offered the opinion that the Veteran's knee disability was less likely than not caused or aggravated by military service.  Rather, the examiner attributed the right knee disability to the work injury in February 2003.

At the January 2012 VA examination, the examiner noted that the record showed the Veteran had genu valgum at service entrance but had not received any treatment for knee problems in service.  Rather, the examiner noted that the Veteran suffered an injury to the right knee in February 2003, with arthroscopic surgery in May 2003 and additional surgery in June 2004.  The Veteran sustained the knee injury when walking up the stairs at a meat-packing plant, when he missed a step and twisted his right knee.  The Veteran's complaints at the time of examination were pressure and burning sensation in the right lateral knee for which he took painkillers; he experienced flare-ups in pain after about four hours on the job with increased aching and burning.  On physical examination he exhibited range of motion of 90 degrees of flexion with pain at 70 and 10 degrees of extension with no evidence of pain.  X-rays from 2009 were reviewed and showed mild narrowing of the medial compartment.  The Veteran reported that he had missed a few days of work due to gout in his right knee.  Otherwise, he continued to work on the line wearing knee wraps for support and taking extra breaks for the pain.  The examiner offered the opinion that the Veteran's right knee disability was less likely than not the result of his service-connected right ankle disability.  The examiner noted that the mechanism of injury was a slip and fall on the stairs at work; prior to that time, he had not reported any right knee pain or other symptoms in the more than 20 years between the date of ankle injury and the knee injury.  In addition, the Veteran's right knee disability was not likely aggravated by his right ankle disability because there was no evidence that the knee pain was worse when the ankle pain was worse.  The examiner also noted that the record showed the Veteran's knee pain was increased during episodes of gout, but the gout was not a service connected disability.

At the October 2013 Board hearing, the Veteran testified that he injured his right knee during his work as a meat inspector when he was climbing a set of stairs and his foot gave out.  He had to have surgery on his right knee just a few weeks later.  After his surgery, he had occasion to look through his service treatment records and noticed that he had sprained his ankle quite badly in the military and that his third, fourth, and fifth toe on that foot had problems and the whole foot was deteriorating.  He had not had any idea that he had anything wrong with his foot over the years, but he felt that because of his foot problems in service he had incurred the injury to his right knee years later.

An expert medical opinion was obtained in April 2015 to address concerns regarding the January 2012 VA examination.  Specifically, the Board had asked that any such opinion address the question of whether the Veteran's right knee disability was caused or aggravated by his right foot disability and/or the combined effects of the right ankle and right foot disabilities.  The provider reviewed the claims file and the evidence in full, including the January 2012 VA examination.  It was the provider's opinion that the Veteran's right knee disability was solely the result of his work injury in February 2003 and subsequent surgeries.  The provider found no basis for any relationship between the Veteran's current knee disability and his right ankle and right foot disabilities.  

In light of all of the evidence set forth above, the Board finds that the Veteran's right knee disability was not incurred in and was not caused or aggravated by his service connected right ankle or right foot disabilities.  The Board notes the testimony offered by the Veteran as to the basis for his sincere belief that his right foot and ankle disabilities were the cause of his work injury to his right knee in February 2003.  

In this case, however, the Board finds that the question of whether the Veteran's right knee disability was caused or aggravated by his right ankle and right foot disabilities is a complex medical question that is not subject to lay observation alone.  Specifically, the Board notes that the Veteran has more than one possible mechanism of injury, namely, the fall on the stairs with resulting twisting of the knee followed by multiple surgeries, the cumulative effects of right foot and right ankle disabilities on the right knee, and the combination of these factors.  This fact necessitates reliance on a trained and experienced medical opinion.  Hence, the Board finds that the Veteran is not competent to offer an opinion regarding the cause of his current disability given the facts of this case.  

In this instance, the only competent medical evidence regarding the cause of the Veteran's right knee disability is against the claim.  Specifically, the January 2012 VA examiner offered the opinion that the right knee disability was not caused by the right ankle disability, the April 2015 medical expert opinion found no relationship between the Veteran's right knee disability and his right ankle and right foot disabilities, and the Veteran's treatment records from the time of the injury to the right knee in February 2003 make no reference to any symptoms in the right ankle or right foot contributing to the mechanism of injury.  The Veteran has provided no medical evidence or opinion to the contrary.  

As the preponderance of the evidence is against the Veteran's claim of service connection for right knee disability, the benefit of the doubt rule does not apply here.  38 U.S.C.A. § 5107(b).  The claim must be denied.

ORDER

Entitlement to service connection for a right knee disability is denied.


REMAND

In February 2015, the Board remanded the left shoulder claim for an addendum opinion.  Specifically, the Board had asked that any such opinion address the fact that X-rays show advanced degenerative joint disease in the left shoulder compared to moderate degenerative joint disease in the right.  The opinion provided in April 2015 is not found to be responsive to this aspect of the Board's inquiry and thus a further addendum is required.  Indeed, while the examiner found that the left shoulder disability was more likely due to overuse from post-service occupational activity, and not from the complaint in service, the examiner did not explain why on-the-job repetitive motion would cause varying levels of degenerative joint disease in opposite shoulders, with the left being worse, considering that the Veteran is right-arm dominant.


Accordingly, the case is REMANDED for the following action:


1.  Have the April 2015 examiner review the file and specifically comment as to the significance, if any, of the fact that the Veteran's degenerative arthritis is further advanced on the left side, while he is right-hand dominant.  Additionally, the examiner should consider the Veteran's statements that he would bump the shoulder in service while climbing up and down ladders.  Therefore, the examiner may assume that there was more than one occasion on which he experienced in-service left shoulder pain.  Upon weighing these factors the examiner should again opine whether it is at least as likely as not that a current left shoulder disability is due to active service.

2.  After completion of all of the above, the AOJ should re-adjudicate the claim on appeal. If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental statement of the case (SSOC).


The case should thereafter be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case. The Veteran need take no action unless otherwise notified. VA will notify him if further action is required on his part. He has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


